 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN GARCIA RODRIGUEZ,                          No. 2:18-cv-0655 MCE CKD P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    DAVID BAUGHMAN, et al.,
15                       Defendants.
16

17          On August 28, 2018 and October 15, 2018, the court ordered plaintiff to provide the court

18   with an address where defendant Dr. John H. Friend could be served with process. Plaintiff has

19   provided the court with two different addresses, however the United States Marshal has been

20   unable to serve Dr. Friend at either address. Because this action cannot proceed unless defendant

21   Dr. Friend is either served with process or waives service, and because it appears plaintiff is

22   unaware of Friend’s whereabouts, the court will recommend that this action be dismissed without

23   prejudice.

24          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Local Rule 110; Fed. R. Civ. P. 41(b).

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

28   being served with these findings and recommendations, plaintiff may file written objections with
                                                        1
 1   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 2   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 3   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 4   1991).

 5   Dated: December 26, 2018
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1
     rodr0655.ns
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
